          Case 4:19-cv-00146-CDL Document 8 Filed 11/05/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA

 SAROS LICENSING LLC,

        Plaintiff,
                           v.                            Case No.: 4:19-cv-00146-CDL


 CHAR-BROIL, LLC,

        Defendant.


                     STIPULATION TO EXTEND TIME TO FILE ANSWER

       In accordance with Local Rule 6.1, the parties hereby file this stipulation to extend the

time for the Defendant to file its Answer to the Plaintiff’s Complaint by thirty days. Defendant’s

Answer is currently due today, November 5. Dkt. No. 7. By the parties’ stipulation, the

Defendant’s Answer will now be due December 5, 2019. This is the first such stipulation filed to

extend the time to answer the complaint.



 /s/ Howard L. Wernow (w/ express permission)          /s/ John W. Harbin
 Jacqueline K. Burt                                    John W. Harbin
 INSIGHT, PLC                                          Georgia State Bar No. 324130
 860 Johnson Ferry Road NE, #140-176                   MEUNIER CARLIN & CURFMAN, LLC
 Atlanta, GA 30342                                     999 Peachtree Street NE
 Telephone: (770) 990-9982                             Suite 1300
 jburt@insightplc.com                                  Atlanta, GA 30309
                                                       Telephone: (404) 645-7700
 SAND, SEBOLT & WERNOW CO., LPA                        jharbin@mcciplaw.com
 Howard L. Wernow (pro hac vice)
 Aegis Tower – Suite 1100
 4940 Muson Street, N.W.                               Attorney for Defendant
 Canton, OH 44718                                      Char-Broil, LLC
 Telephone: (330) 244-1174
 Howard.Wernow@sswip.com

 Attorneys for Plaintiff
 Saros Licensing LLC
          Case 4:19-cv-00146-CDL Document 8 Filed 11/05/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this 5th day of November 2019, the foregoing

was electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to all attorneys of record.


Dated: November 5, 2019
                                              /s/ John W. Harbin
                                              John W. Harbin




                                                  2
